PER CURIAM.
In each of the above cases preliminary injunctions, were granted by the court below, and from the decrees therefor these appeals have been taken. Since the granting of these injunctions and the entry of these decrees this court has handed down its decision in the case of James Spear Stove & Heating Company v. Kelsey Heating Company, 158 Fed. 622, argued at the last term of this court, in which the appellee and plaintiff below was the same as in these cases.
As the patent in suit was also the same, and has in the case referred to been adjudged invalid, the decrees granting injunctions in the-cases now before us must be reversed, with costs; and it is so ordered.